         Case: 4:19-cr-00521-PAB Doc #: 51 Filed: 03/30/20 1 of 6. PageID #: 207




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 4:19CR521
                                                   )
                  Plaintiff,                       )   JUDGE PAMELA A. BARKER
                                                   )
           v.                                      )
                                                   )
 ALBERT AIAD-TOSS,                                 )   RESPONSE IN OPPOSITION TO
                                                   )   DEFENDANT’S MOTION TO
                  Defendant.                       )   CONTINUE



          Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, Bridget M. Brennan, First Assistant United States Attorney, and Ranya

Elzein, Assistant United States Attorney, and hereby submits the following response in

opposition to Defendant’s Motion to Continue, R. 45.

I.        Background

          On August 28, 2019, a federal grand jury returned an indictment charging Defendant

Albert Aiad-Toss with four counts of Sex Trafficking of a Minor, in violation of 18 U.S.C.

§ 1591(a), and one count of Production of Child Pornography, in violation of 18 U.S.C.

§ 2251(a). (R. 5: Indictment, PageID 16-21). The indictment named four separate victims.

(Id.). The time period in which the conduct occurred was June 1, 2019 through June 20, 2019.

(Id.).

          Aiad-Toss retained counsel, to whom the government provided discovery. The trial was

initially set for November 12, 2019. (R. 26: First Mot. to Continue, PageID 88). On October 29,

2019, Aiad-Toss filed his first motion to continue the trial, which the Court granted. (Id.; R. 27:
        Case: 4:19-cr-00521-PAB Doc #: 51 Filed: 03/30/20 2 of 6. PageID #: 208



Order, PageID 92-93). The Court set a new trial date of February 3, 2020. (R. 27: Order,

PageID 93).

         On November 19, 2019, a federal grand jury returned a superseding indictment adding

three charges of Sex Trafficking of a Minor, in violation of 18 U.S.C. § 1591(a), against Aiad

Toss. (R. 28: Superseding Indictment, PageID 94-101). The three new counts added two

additional victims and extended the time period by one day to June 21, 2019. (Id.).

         On December 20, 2019, Aiad-Toss filed his second motion to continue, which the Court

granted. (R. 33: Second Mot. to Continue, PageID 112-116; R. 35: Order, PageID 117-118).

The Court set the new trial date for June 1, 2020. (R. 35: Order, PageID 118).

         On February 4, 2020, Aiad-Toss’s counsel moved to withdraw their representation, which

motion the Court granted the same day. (R. 36: Mot. to Withdraw, PageID 119-121); (Dkt.

Entry 2/4/2020).

         Current defense counsel entered an appearance the following day. (R. 27: Notice of

Appearance, PageID 122-123). Current counsel indicates that they received discovery from prior

counsel on March 4 and March 19, 2020, however they have “not yet confirmed receipt of the

full internal client file(s) for Aiad-Toss, including the correspondence file(s) with the necessary

information as to previously engaged defense experts.” (R. 45: Third Mot. to Continue, PageID

164).

         On March 23, 2020, Aiad-Toss filed his third motion to continue. (R. 45: Third Mot. to

Continue, PageID 163-167). For the following reasons, the Court should deny his motion.




                                                 2
      Case: 4:19-cr-00521-PAB Doc #: 51 Filed: 03/30/20 3 of 6. PageID #: 209



II.     Argument

        The Court should deny Aiad-Toss’s motion as premature. The trial is not set to begin

until June 1, 2020, and the circumstances that he identifies in his motion do not justify a

continuance at this time.

        First, by defense counsel’s representation, it appears that they have received discovery in

this case and are only awaiting to confirm receipt of all internal client files. (R. 45: Third Mot. to

Continue, PageID 164). Awaiting such confirmation does not necessitate a continuance of the

June 1 trial date.

        Second, Aiad-Toss’s retention of an expert in conjunction with his motion to suppress

does not justify a continuance. Aiad-Toss intends to move to suppress the statements he made to

law enforcement during a recorded interview on June 5, 2019. In connection with that motion,

he engaged a potential expert to opine on the mental impact and effects of certain prescription

and controlled substances. Aiad-Toss explains that the expert cannot currently meet Aiad-Toss

in person due to COVID-19. These circumstances do not warrant a continuance. The expert

would presumably opine on the effect of prescription and controlled substances that Aiad-Toss

claims he took the day of the interview. Aiad-Toss does not explain why an in-person meeting is

necessary for an expert to formulate an opinion on the effects of substances that he took back in

June. Unlike evaluating a defendant for competency, an in-person meeting is not necessary to

evaluate a defendant’s mental state on a certain prior occasion. Rather, the expert can

communicate with Aiad-Toss over the phone, listen to the recorded interview, interview

witnesses telephonically or by videoconference, and consult medical materials regarding the

substances at issue, all from his home. It is unclear why an in-person meeting would be

necessary, and therefore a continuance on this basis is not warranted.




                                                  3
      Case: 4:19-cr-00521-PAB Doc #: 51 Filed: 03/30/20 4 of 6. PageID #: 210



       Third, counsel’s inability to currently meet with Aiad-Toss in person does not justify a

continuance at this time. First, Aiad-Toss does not identify any limitations to communication by

phone or letter. And the Mahoning County Jail’s COVID-19 restrictions do not appear to

preclude access to videoconferencing.1 Second, the trial in this matter is not scheduled until June

1, 2020. Thus, any prejudice that Aiad-Toss may suffer from the inability to meet his counsel in-

person is minimal at this time. Responses to COVID-19 are changing daily, and a continuance at

this time would be premature, especially in light of the minor victims impacted.

       Indeed, there are six minor victims awaiting the trial of this case, and any unnecessary

delay would violate their rights. Specifically, federal law requires that in cases involving minor

witnesses that the court designates as one of special public importance, “the court shall ensure a

speedy trial in order to minimize the length of time the child must endure the stress of

involvement with the criminal process. When deciding whether to grant a continuance, the court

shall take into consideration the age of the child and the potential adverse impact the delay may

have on the child’s well-being.” 18 U.S.C. 3509(j). This case, which involves an emergency

physician coercing and forcing six minor girls to engage in commercial sex acts, qualifies as a

case of special public importance, and the Court should so find. Further, the victims range from

12 to 15 years old, and they have been suffering the stress of this case for several months. The

alleged crimes occurred one year before the current trial date, the case has been pending for

approximately seven months, and it will be at least ten months before the case proceeds to trial.

Holding the trial as soon as possible is necessary to avoid further adverse impact on the victims’

well-being. They, and the public, have an interest in a timely resolution of this case.



1
  See https://mahoningsheriff.com/index.php/inmate-info (excluding attorney and video visitation
from limitations).


                                                 4
       Case: 4:19-cr-00521-PAB Doc #: 51 Filed: 03/30/20 5 of 6. PageID #: 211



III.    Conclusion

        For the foregoing reasons, the Court should deny Aiad-Toss’s motion as premature.


                                                    Respectfully submitted,

                                                    JUSTIN E. HERDMAN
                                                    United States Attorney

                                             By:    /s/ Ranya Elzein
                                                    Ranya Elzein (OH: 0090887)
                                                    Bridget M. Brennan (OH: 0072603)
                                                    Assistant United States Attorneys
                                                    United States Court House
                                                    801 West Superior Avenue, Suite 400
                                                    Cleveland, OH 44113
                                                    (216) 622-3929/3810
                                                    (216) 522-8355 (facsimile)
                                                    Ranya.Elzein@usdoj.gov
                                                    Bridget.Brennan@usdoj.gov




                                               5
      Case: 4:19-cr-00521-PAB Doc #: 51 Filed: 03/30/20 6 of 6. PageID #: 212



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of March 2020, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.


                                                       /s/ Ranya Elzein
                                                       Ranya Elzein
                                                       Assistant U.S. Attorney




                                                   6
